Detailed Action 
1. 	This office action is in response to the communicated dated 23 March 2022 concerning application number 16/210,735 effectively filed on 05 December 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims
3.	Claims 1-3, 6, 8-17, 19, 21-23 are pending, of which claims 1, 8, 15, and 22 have been amended; claims 4-5, 7, 18, and 20 have been canceled; and claims 1-3, 6, 8-17, 19, and 21-23 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 23 March 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot due to Applicant’s amendments to the claims. 
	The Examiner has addressed the amended limitations within the updated text below.
	Applicant argues that Margallo Balbas and Ayanoor-Vitikkate do not properly suggest “wherein the patterned, textured surface of the active area is configured to maintain contact between the target tissue and the active area, and prevent movement of the target tissue relative to the active area.” Specifically, Applicant argues that the prior art combination would not be analogous, as Margallo Balbas teaches radiofrequency (RF) and Ayanoor-Vitikkate teaches electrical stimulation (pages 8-9 and 12 of the Arguments). Although Margallo Balbas teaches radiofrequency (RF energy [abstract, 0035, 0114]) and Ayanoor-Vitikkate teaches electrical stimulation ([abstract]), the Examiner respectfully submits that both energy types are known as a form of electrical energy. Furthermore, Margallo Balbas is analogous to Ayanoor-Vitikkate, as Margallo Balbas teaches the delivery of electrical currents or bipolar alternating currents to the tissue ([0114]). Specifically, Margallo Balbas teaches the delivery of the electrical currents prior to the RF ablation ([0114]). Therefore, the Examiner respectfully maintains that the prior art is an analogous combination.
	Applicant argues that Ayanoor-Vitikkate fails to teach or suggest “wherein the patterned, textured surface of the active area is configured to increase a friction coefficient of contact between the target tissue and the active area (pages 8-10 and 13 of the Arguments).” The Examiner respectfully submits that Ayanoor-Vitikkate was not relied upon for teaching “wherein the patterned, textured surface of the active area is configured to increase a friction coefficient of contact between the target tissue and the active area.” Specifically, Ayanoor-Vitikkate was only relied upon for teaching wherein the textured, patterned surface of the active area is configured to maintain contact between the target tissue and the active area (the groove structure on the electrode promotes tissue adhesion [0072, 0095]) and prevent movement of the target tissue relative to the active area ([0072, 0095]). 
Applicant argues that Ayanoor-Vitikkate fails to teach or suggest the amended limitation that recites “prevent movement of the target tissue relative to the active area during a time of an ablation procedure” (pages 8-10 and 13 of the Arguments). The Examiner respectfully disagrees, as Margallo Balbas teaches an ablation procedure ([abstract]). Meanwhile, Ayanoor-Vitikkate teaches a textured surface on an active area to prevent tissue movement ([0072, 0095]). Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the textured surface on the active area to prevent movement of the tissue during Margallo Balbas’ ablation procedure. The advantage of such modification is to ensure that the active area stays attached to the tissue during the ablation treatment. Furthermore, this modification will decrease the chances of ablating a non-targeted region within the tissue. 
Applicant argues that Laufer fails to teach or suggest “wherein the patterned, textured surface of the active area is configured to increase a friction coefficient of contact between the target tissue and the active area” (pages 10-12 of the Arguments). Specifically, Applicant argues that Laufer’s textured surface is on the electrode’s housing and not on the electrode itself (pages 10-12 of the Arguments). The Examiner respectfully disagrees, as the electrode housing 26 forms the overall surface on which the electrodes 39 are disposed ([FIG. 3, FIGS. 5-7, 0048, 0057, 0059]). Specifically, the grooves are configured to increase the friction coefficient between the entire surface of electrode housing 26 and the tissue being treating ([0059]). As stated previously, the surface of the electrode housing 26 includes the electrodes 39. Therefore, the Examiner respectfully maintains that Laufer suggests “wherein the patterned, textured surface of the active area is configured to increase a friction coefficient of contact between the target tissue and the active area.” 
Applicant argues that the textured surface suggested by Margallo Balbas and Ayanoor-Vitikkate cannot be further modified with Laufer’s grooves. Specifically, Applicant argues that Laufer’s electrode has a housing which would render the side grooves of Ayanoor-Vitikkate unsuitable for their intended purpose of increasing the surface area of the electrode (see page 12 of the Arguments). The Examiner respectfully disagrees, as the modification pertains to only using the Laufer’s grooves to increase the friction coefficient between the electrode and the tissue ([0059]). The Examiner did not propose a modification to use Laufer’s housing for the electrode. Therefore, Applicant’s arguments concerning Laufer’s housing are considered moot. 
Applicant argues that Margallo Balbas and Ayanoor-Vitikkate fail to suggest the amended limitation of claim 22 that recites “wherein the active area comprises an electrode having a tubular body that forms a catheter tip of the distal section, and wherein the patterned, textured surface is arranged on an entirety of the tubular body at the catheter tip.” Specifically, Applicant argues that Ayanoor-Vitikkate’s grooves are only at portions of the lead, and are not located at an entirety of the catheter tip (pages 13-14 of the Arguments). The Examiner respectfully disagrees, as Margallo Balbas teaches wherein the active area comprises an electrode having a tubular body that forms a catheter tip of the distal section (the tubular body of the electrode 306 forms the tip on the distal section 104a of the catheter 100 [0033, 0044, FIG. 1, FIG. 3A]).  Meanwhile, Ayanoor-Vitikkate teaches wherein the patterned, textured surface is arranged on an entirety of the tubular body (the plurality of groves can extend along the width of the entire electrode [0006, 0075]). However, Margallo Balbas and Ayanoor-Vitikkate do not explicitly teach wherein the patterned, textured surface is arranged on an entirety of the tubular body at the catheter tip. The Examiner respectfully submits, as Margallo Balbas teaches the distal tip of catheter (distal section 104a of the catheter 100 [0033, 0044]) and Ayanoor-Vitikkate teaches the textured surface ([0006, 0075]), configuring the exact arrangement of textured pattern on the catheter tip would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). Therefore, the Examiner respectfully maintains that Margallo Balbas and Ayanoor-Vitikkate suggests the amended limitation of claim 22. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 8, 15, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (US 2017/0027639 A1) in view of Ayanoor-Vitikkate et al. (US 2012/0053645 A1) and Laufer et al. (US 2006/0025838 A1).
Regarding claims 1 and 15, Margallo Balbas teaches an ablation catheter ([abstract]) comprising: 
a proximal section (proximal part 102 [0033, FIG. 1]); 
a distal section comprising (distal part 104 [0033, FIG. 1]): 
an active area with a surface that is configured to apply radiofrequency (RF) energy output to a portion of target tissue, such that the portion of target tissue is ablated (electrode 306 applies RF energy to the tissue [0035, 0044, FIG. 3A-3B]); 
wherein the active area comprises a plurality of view ports arranged on the surface (optical view ports 302 [0035, 0044-0045]), the plurality of view ports being configured to send and receive optical signals to and from the target tissue (the optical view ports 302 act as an optical transmission medium that utilizes optical fibers 304 for transmitting and receiving light from the tissue [0035, 0044-0045]), and 
a sheath coupled between the proximal section and the distal section (sheath 106 [0011, 0033, FIG. 1]).
	Margallo Balbas does not teach wherein the active area has a patterned, textured surface, and the textured, patterned surface is configured to increase a friction coefficient of contact between the target tissue and the target area, maintain contact between the target tissue and the active area and prevent movement of the target tissue relative to the active area during a time of an ablation procedure.
	The prior art by Ayanoor-Vitikkate is analogous to Margallo Balbas, as they both teach medical devices which use a form of energy delivered through electrodes to treat tissue ([abstract]).
Ayanoor-Vitikkate teaches wherein the active area has a patterned (electrode 904 has grooves 914 which are arranged in a pattern [FIG. 9B, 0095]), textured surface (electrode has a rough coating [0072]) and the textured, patterned surface is configured to maintain contact between the target tissue and the active area (the groove structure on the electrode promotes tissue adhesion [0095]) and prevent movement of the target tissue relative to the active area ([0095]).
Although Ayanoor-Vitikkate teaches wherein the textured surface prevents movement of the target tissue relative to the active area ([0095]), Ayanoor-Vitikkate does not explicitly teach wherein the textured surface prevents movement of the target tissue relative to the active area during a time of an ablation procedure. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the textured surface on the active area to prevent movement of the tissue during Margallo Balbas’ ablation procedure. The advantage of such modification will ensure that the active area stays attached to the tissue during the ablation treatment. Furthermore, this modification will decrease the chances of ablating a non-targeted region within the tissue (MPEP 2143).  
The prior art by Laufer is analogous to Margallo Balbas, as they both teach RF energy applied to tissue ([0052]). 
Laufer teaches wherein the patterned, textured surface of the electrode increases a friction coefficient of contact between the target tissue and the electrode (electrode 125 has grooves 109 to help increase the friction between the electrode and the tissue being treated [0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Margallo Balbas’ active area with a textured or grooved surface, as taught by Ayanoor-Vitikkate. The benefit of this modification will allow for promoting tissue adhesion (see paragraphs [0072, 0095] by Ayanoor-Vitikkate). Furthermore, it would have been obvious to modify the textured surface suggested by Margallo Balbas in view of Ayanoor-Vitikkate to have an increased friction, as taught by Laufer. The benefit of this modification will ensure stabilization between the active area and the tissue (see paragraph [0059] by Laufer). 
Regarding claim 8, Margallo Balbas teaches a method for performing tissue ablation ([0035]), the method comprising: 
 Atty. Dkt. No. 3175.0270001-17 - providing an ablation catheter for the tissue ablation (catheter 100 [0033, FIG. 1]), wherein the ablation catheter comprises a distal end with one or more active areas (distal part 104 contains one or more electrodes 306 [0035, 0038, 0044, FIG. 3A-3B]), wherein at least one active area comprises a surface (see electrode 306 [FIG. 3A-3B]) and a plurality of view ports arranged on the surface (optical view ports [0038, 0044-0045]); 
ablating a portion of target tissue using radiofrequency energy output from the surface of the at least one active area (RF energy delivered to the electrode 306 [0035, 0044, FIG. 3A-3B]); and 
using the plurality of view ports arranged on the surface to send and receive optical signals to and from the target tissue (the optical view ports 302 act as an optical transmission medium that utilizes optical fibers 304 for transmitting and receiving light from the tissue [0035, 0044-0045]). 
Margallo Balbas does not explicitly teach wherein the at least one active area comprises a patterned, textured surface; 
the radiofrequency energy being output from the patterned, textured surface of the at least one active area; and
using the patterned, textured surface to increase a friction coefficient of contact between the portion of target tissue and the at least one active area, facilitate steady contact between the at least one active area and the portion of target tissue.
The prior art by Ayanoor-Vitikkate is analogous to Margallo Balbas, as they both teach medical devices which use a form of energy delivered through electrodes to treat tissue ([abstract]).
Ayanoor-Vitikkate teaches wherein the at least one active area has a patterned, textured surface (electrode 904 has grooves 914 which are arranged in a pattern [FIG. 9B, 0095]. Furthermore, the electrode has a rough textured coating [0072]); and
using the textured, patterned surface to facilitate steady contact between the at least one active area and the portion of target tissue (groove structure on electrode promotes tissue adhesion [0095]) and prevent movement of the target tissue relative to the active area (tissue is adhered due to the electrode due to groove structure [0095]).
The prior art by Laufer is analogous to Margallo Balbas, as they both teach RF energy applied to tissue ([0052]).
Laufer teaches the using, the textured pattern surface to increase a friction coefficient of contact between the portion of target tissue and the at least one active area (electrode 125 has grooves 109 to help increase the friction between the electrode and the tissue being treated [0059]); and 
radiofrequency energy being output from the patterned, textured surface of the at least one active area (the electrodes has a groove design with high friction [0059] and the RF energy is delivered to the electrodes [0077]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Margallo Balbas’ active area with a textured or grooved surface, as taught by Ayanoor-Vitikkate. The benefit of this modification will allow for promoting tissue adhesion (see paragraphs [0072, 0095] by Ayanoor-Vitikkate). Furthermore, it would have been obvious to a skilled artisan to modify the RF energy suggested by Margallo Balbas in view of Ayanoor-Vitikkate to be outputted through the textured surface of the active area, as taught by Laufer. The benefit of this modification will allow the RF energy to be delivered through the active area’s grooves, while maintaining high friction with the tissue (see paragraphs [0059, 0077] by Laufer). 
Regarding claim 17, Margallo Balbas teaches wherein the proximal section interfaces with a robotic catheter control system (the proximal part 102 interfaces with a processing device 108 [0033, FIG. 1]. The processing device 108 can be used to automatically control the movement of the catheter [0116]). 
Regarding claim 22, Margallo Balbas in view of Ayanoor-Vitikkate and Laufer suggests the ablation catheter of claim 1. Margallo Balbas teaches wherein the active area comprises an electrode having a tubular body that forms a catheter tip of the distal section (see Margallo Balbas’ electrode 306 on figure 3A-3B, which has a similar tube shape as Applicant’s electrode on FIG. 3B. Specifically, the tubular body of the electrode 306 forms the tip on the distal section 104a of the catheter 100 [0033, 0044, FIG. 1, FIG. 3A]), and 
Ayanoor-Vitikkate teaches wherein the patterned, textured surface is arranged on an entirety of the tubular body (the plurality of groves can extend along the width of the entire electrode [0006, 0075]). 
Margallo Balbas, Ayanoor-Vitikkate, and Laufer do not explicitly teach wherein the patterned, textured surface is arranged on an entirety of the tubular body at the catheter tip. 
The Examiner respectfully submits, as Margallo Balbas teaches the distal tip of catheter (distal section 104a of the catheter 100 [0033, 0044]) and Ayanoor-Vitikkate teaches the textured surface ([0006, 0075]), configuring the exact arrangement of textured pattern on the catheter tip would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 23, Margallo Balbas teaches wherein each view port in the plurality of view ports comprises an optical fiber (optical fibers 304 [0045]).

7. 	Claims 2-3, 6, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Laufer et al., further in view of Swanson (US 2005/0119653 A1).
Regarding claims 2 and 16, Margallo Balbas in view of Ayanoor-Vitikkate and Laufer suggests the ablation catheter of claims 1 and 15. Ayanoor-Vitikkate teaches wherein the active area is an electrode comprising platinum ([0044]) and the patterned, textured surface of the electrode is electrically conductive (conductive material [0044]). 
Margallo Balbas, Ayanoor-Vitikkate, and Laufer do not explicitly teach the electrode comprising a diameter in a range of about 1.5 mm to 5 mm and a length in a range of about 0.1 cm to 2 cm. 
The prior by Swanson is analogous to Margallo Balbas as they both teach electrodes that transmit RF energy ([0116]). 
Swanson does not explicitly teach the electrode comprising a diameter in a range of about 1.5 to 5 mm and a length in a range of about 0.1 cm to 2 cm. However, Swanson does teach an electrode diameter in the range of 2 mm to 4mm ([0084]) and an electrode length in the range of 1.5 cm to 4 cm ([0106]). Swanson’s electrode dimensions approach the same range of quantities disclosed by Applicant. Based on the ranges being merely close, a prima facie case of obviousness exists. Therefore, a skilled artisan would have been led to suggest using an electrode diameter of 2 mm and an electrode length of 1.5 cm. The advantage of this suggested modification will allow for providing more flexibility to the device (MPEP 2144.05 I. Obviousness of Similar Ranges).
Furthermore, it would have been obvious to a skilled artisan to modify the electrodes suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Laufer to have the electrode size dimensions taught by Swanson. The benefit of this modification will allow for improved flexibility of the device. 
Regarding claim 3, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the electrode comprises a repeating pattern throughout a body of the electrode (grove 914 are arranged in a pattern and extend throughout the electrode 904 [FIG. 9B, FIG. 10B, 0095]).
Regarding claim 6, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the electrode comprises a diagonal pattern along the length of the electrode (grooves can extend diagonally along the length of the electrode [0075]).
Regarding claim 9, Margallo Balbas in view of Ayanoor-Vitikkate and Laufer suggests the method of claim 8. Ayanoor-Vitikkate teaches wherein the one or more active areas comprise one or more electrodes comprising platinum ([0044]) and the patterned, textured surface of each electrode is electrically conductive (conductive material [0044]). 
Margallo Balbas, Ayanoor-Vitikkate, and Laufer do not explicitly teach the one or more electrodes each comprise a diameter in a range of about 1.5 mm to 5 mm and a length in a range of about 0.1 cm to 2 cm. 
The prior by Swanson is analogous to Margallo Balbas, as they both teach electrodes that transmit RF energy ([0116]). 
Swanson does not explicitly teach the electrode comprising a diameter in a range of about 1.5 to 5 mm and a length in a range of about 0.1 cm to 2 cm. However, Swanson does teach an electrode diameter in the range of 2 mm to 4mm ([0084]) and an electrode length in the range of 1.5 cm to 4 cm ([0106]). Swanson’s electrode dimensions approach the same range of quantities disclosed by Applicant. Based on the ranges being merely close, a prima facie case of obviousness exists. Therefore, a skilled artisan would have been led to suggest using an electrode diameter of 2 mm and an electrode length of 1.5 cm. The advantage of this suggested modification will allow for providing more flexibility to the device (MPEP 2144.05 I. Obviousness of Similar Ranges). 
Further, it would have been obvious to a skilled artisan to modify the electrodes suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Laufer to have the electrode size dimensions taught by Swanson. The benefit of this modification will allow for improved flexibility of the device. 
Regarding claim 10, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the one or more electrodes comprises a repeating pattern throughout a body of the electrode (grove 914 are arranged in a pattern and extend throughout the electrode 904 [FIG. 9B, FIG. 10B, 0095]).
Regarding claim 11, Ayanoor-Vitikkate teaches producing the patterned, textured surface of the one or more electrodes of the ablation catheter (electric discharge machining [0072]).
Regarding claim 12, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises:
applying a predefined pattern to a surface of the one or more electrodes by laser ablation, resulting in the patterned, textured surface of the at least one electrode (laser machining for roughing the outer surface and creating indentations such as the grooves [0072, 0095]). 
Regarding claim 13, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises:
applying a predefined pattern to a surface of the one or more electrodes by electric discharge machining, resulting in the patterned, textured surface of the one or more electrodes (electric discharge machining for roughing the outer surface and creating indentations such as the grooves [0072, 0095]). 
Regarding claim 14, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises: 
applying a texture to a surface of one or more electrodes by stamping the surface of each electrode ([0072]), resulting in stochastically defined surface properties of each electrode (stamping creates indentations such as dimples that are randomly formed [0070, 0087]).

8. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al., Laufer et al., Swanson, and further in view of Roman et al. (US 2010/0057074 A1).
Regarding claim 19, Margallo Balbas in view of Ayanoor-Vitikkate, Laufer, and Swanson suggests the catheter of claim 16. Margallo Balbas, Ayanoor-Vitikkate, Laufer, and Swanson do not explicitly teach wherein each patterned, textured surface of the electrode improves heat transfer between the electrode and blood surrounding the target tissue.
The prior art by Roman is analogous to Margallo Balbas, as they both teach ablation catheters ([abstract]). 
Roman teaches wherein each patterned, textured surface of the electrode improves heat transfer between the electrode and blood surrounding the target tissue (slit geometries on the electrode provide sufficient heat transfer to safely and effectively deliver high power to the heart or other body tissue [0125]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the electrode suggested by Margallo Balbas in view of Ayanoor-Vitikkate, Laufer, and Swanson with a textured surface that improves heat transfer, as taught by Roman. The benefit of this modification will allow for improved heat transfer and power delivery.

9. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Laufer et al., further in view of Schott et al. (US 2005/0146841 A1).
Regarding claim 21, Margallo Balbas in view of Ayanoor-Vitikkate and Laufer suggests the ablation catheter of claim 1. Margallo Balbas, Ayanoor-Vitikkate, and Laufer do not explicitly teach wherein the patterned, textured surface of the active area comprises raised textures with peak to valley height differences greater than about 10 microns.
The prior art by Schott is analogous to Margallo Balbas, as they both teach implantable devices comprising electrodes ([abstract, 0055]). 
Schott does not explicitly teach wherein the patterned, textured surface of the active area comprises raised textures with peak to valley height differences greater than about 10 microns. However, Schott teaches an electrode with protrusions having a peak to valley height difference between 2-5 micrometers [0055]). Applicant’s claimed height range does not overlap with the prior art but is merely close, therefore a prima facie case of obviousness exists. Based on the similar ranges, a skilled artisan would have been led to suggest modifying Schott’s peak to valley height difference to be greater than 10 microns or micrometers. The advantage of this suggested protrusion modification will improve the grooves capability of tissue adhesion as previously taught in claim 1 (MPEP 2144.05 Obviousness of Similar Ranges). 
Furthermore, it would have been obvious to a skilled artisan to suggest modifying the grooves of the active area suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Laufer to have a protruded height greater than 10 micrometers, as suggested above by Schott. The benefit of this modification will improve the grooves capability of tissue adhesion. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792